Order entered November 4, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-21-00311-CR

               RONNIE LECHARLES LANDON, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 86th Judicial District Court
                         Kaufman County, Texas
                  Trial Court Cause No. 20-40001-86-F

                                  ORDER

      Before the Court is appellant’s November 1, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed on or before November 29, 2021. Further extensions are

disfavored.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE